EXHIBIT 10.5

 

TECHNOLOGY LICENSE AGREEMENT

 

 

This Technology License Agreement (the “Agreement”) is made and entered into as
of December 15, 2008, by and between TERRA INSIGHT SERVICES, INC., a New York
corporation (“TIS”), and THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE
EARTH, a Liechtenstein establishment (the “INSTITUTE”).

 

WHEREAS, the INSTITUTE is in the business of developing, using, and licensing
others to use, and is the developer and owner of certain technology and know-how
used in the surveying, mapping, detection, and reporting of natural resources of
the Earth (the “Mapping Technology”);

 

WHEREAS, TIS is in the business of providing services and products in connection
with the identification, location, exploration and recovery of deposits of
natural resources (“TIS Services”); and

 

WHEREAS, the INSTITUTE desires to license its commercial Mapping Technology to
TIS, and to provide related commercial services in the use of the Mapping
Technology, which are subject to a separate the Services Agreement, as may be
subsequently amended or modified (the “Services Agreement”), between the
parties;

 

WHEREAS, TIS desires to license the Mapping Technology and obtain services from
the INSTITUTE for use in conjunction with the TIS Services;

 

NOW THEREFORE, for good and valuable consideration and on the promises and
premises set forth below, the parties agree as follows:

 

1.

DEFINITIONS.

 

1.1

CONFIDENTIAL INFORMATION:

 

a.        INSTITUTE CONFIDENTIAL INFORMATION: Confidential and/or proprietary
information relating to the Mapping Technology, research, development, products,
processes, trade secrets, business plans, customers, finances, and personnel
data related to the business of the INSTITUTE. The INSTITUTE Confidential
Information does not include any information (i) which TIS knew before the
INSTITUTE disclosed it to TIS; (ii) which has become publicly known through no
wrongful act of TIS; (iii) which TIS developed independently, as evidenced by
appropriate documentation, including Derivatives; (iv) which is disclosed to TIS
by a third party without restriction of confidentiality; or (v) the disclosure
of which is required by law.

 

b.        TIS CONFIDENTIAL INFORMATION: Confidential and/or proprietary
information and Derivatives thereof relating to the research, development,
products, processes, trade secrets, business plans, customers, finances,
personnel data and Project Work Product related to the business of TIS. TIS
Confidential Information does not include any information (i) which the
INSTITUTE knew before TIS disclosed it to the INSTITUTE; (ii) which has become
publicly known through no wrongful act of the INSTITUTE; (iii) which the
INSTITUTE developed independently, as evidenced by appropriate documentation;
(iv) which is disclosed to the INSTITUTE by a third party without restriction of
confidentiality; or (v) the disclosure of which is required by law.

 

1.2       DERIVATIVES: Any or all translation (including translation into other
human or computer languages), portation, modification, correction, addition,
extension, upgrade, update, enhancement, revision, new version, improvement,
compilation, abridgement, or other form in which the Intellectual Property
Rights may be recast, transformed, or adapted, including any products, systems
or other items which provide comparable or enhanced functionality whether or not
specifically based on or derived from such Intellectual Property Rights.

 

1.3       INSTITUTE DOCUMENTATION: Any and all manuals, user guides, product
specifications and other documentation owned by or licensed to the INSTITUTE,
relating or referring to the Mapping Technology.

 

1.4       INSTITUTE RIGHTS: Any and all Intellectual Property Rights of the
INSTITUTE in and to the INSTITUTE mathematical apparatus, formulae, Neuro-net
based software, knowledge database and know-how



 

1

 


--------------------------------------------------------------------------------



 

 

related thereto, Copyrights, the INSTITUTE Documentation, the INSTITUTE Marks,
the INSTITUTE Patents, and Mapping Technology.

 

1.5       MAPPING TECHNOLOGY: The INSTITUTE’s proprietary Neuro-net based
software, including, but not limited to, all English, Russian and other foreign
language, all commercial and non-commercial, and all present and future versions
thereof, and all required and/or relevant the INSTITUTE Documentation,
Intellectual Property Rights and other proprietary rights therein, that is
required and/or relevant to TIS’s development of current and future versions of
TIS Services.

 

1.6

FIELDS OF USE (“FOU”): All commercial markets and industries worldwide.

 

1.7       INTELLECTUAL PROPERTY RIGHTS: Any and all proprietary, common law,
and/or statutory intellectual property rights, including but not limited to,
patentable materials and patent rights, copyrightable materials and copyrights,
moral rights, trade secret rights, trademark rights, service mark rights, and/or
any and all other proprietary rights.

 

1.8       PROJECT WORK PRODUCT: Any report, map, layout, matrix, diagram, data,
analysis, profile modeling, photograph, image, reproduction, simulation,
forecast, study, interpretation, assessment, plan, determination, recommendation
or report generated in any way for or related to a request by or agreement with
TIS or any customer introduced by TIS to the INSTITUTE or by the INSTITUTE to
TIS.

 

1.9

TIS CLIENT: A customer or client of TIS in the FOU and Territory.

 

1.10      TIS SERVICES: Any and all natural resource or other matter
identification, mapping, reports, recommendations for exploration and/or
recovery services that use, integrate, refer to or contain analysis,
mapping/survey or recommendations for exploration and/or recovery thereof, made,
distributed, and/or sold by TIS based on or involving the INSTITUTE Rights.

 

1.11      TIS RIGHTS: Any and all Confidential Information and Intellectual
Property Rights of TIS in and to the TIS Services, exclusive of the INSTITUTE
Rights.

 

1.12

TERRITORY: Worldwide.

 

1.13      THIRD PARTY RIGHTS: Any and all of the proprietary third party
patents, copyrights, and trade secrets licensed to the INSTITUTE and included in
the INSTITUTE Intellectual Property Rights relating or referring to the Mapping
Technology.

 

2.

GRANT BY INSTITUTE.

 

Subject to the terms and conditions set forth in this Agreement, the INSTITUTE
hereby grants to TIS during the License Term and in the Territory, and TIS
hereby accepts, an exclusive license to use the INSTITUTE Technology in the FOU.
During the License Term, the INSTITUTE will not use, or authorize, license or
permit any person other than TIS to use the INSTITUTE Technology to develop or
offer any mapping or survey services or products for commercial use or other
similar products or services which would, in any manner, compete with TIS in the
FOU. TIS is specifically permitted to use, reproduce, distribute, and prepare
derivative works of the INSTITUTE Technology, and to sublicense such portion of
its rights to affiliated entities of TIS that are reasonably anticipated or
calculated to enhance TIS’s market value or to further its business plan,
without further compensation to the INSTITUTE, provided such entities
acknowledge, in writing, and agree to comply with, such material provisions
hereof as are designed to protect the ownership rights of the INSTITUTE, and the
confidentiality of the confidential and/or proprietary information of the
INSTITUTE. Without limitation, TIS’s rights shall include the rights:

(i)        To use the Mapping Technology internally for testing, demonstration,
training, support and promotional purposes by its personnel;

 

(ii)

To demonstrate the INSTITUTE Technology to potential TIS Clients;



 

2

 


--------------------------------------------------------------------------------



 

 

 

(iii)

To provide training and technical support to employees, and TIS Clients;

 

(iv)       To use the INSTITUTE Documentation in support of TIS Services and/or
TIS’s authorized use of Mapping Technology; and

 

(v)

To own the Project Work Product as to any TIS Services.

 

3.

LIMITATIONS ON TIS.

 

The foregoing license grants are expressly conditioned upon TIS’s compliance
with the following requirements:

 

3.1       TIS acknowledges that the INSTITUTE Rights and the INSTITUTE
Confidential Information are proprietary to the INSTITUTE and that the INSTITUTE
retains all right, title, and interest therein and thereto, including without
limitation all Intellectual Property Rights therein and therefore, and that TIS
has no rights therein other than as set forth in this Agreement.

 

3.2       Notwithstanding anything contrary herein, TIS is specifically
permitted to develop Derivative works based upon the INSTITUTE Technology. Such
derivative works shall be the property of TIS.

 

4.

OBLIGATIONS OF THE PARTIES.

 

4.1

INSTITUTE OBLIGATIONS. During the License Term, the INSTITUTE agrees to:

 

a.        Provide the expertise of sufficient personnel, with appropriate
expertise and competence (“INSTITUTE Key Personnel”), to provide technical
information and support to TIS Key Personnel in the development, use and sale of
TIS Services. The INSTITUTE will determine the identity of the INSTITUTE Key
Personnel. The INSTITUTE will also determine the level of effort of these the
INSTITUTE Key Personnel, but it will be reasonable and sufficient to meet the
INSTITUTE’s obligations under this Agreement. TIS Key Personnel must sign
appropriate individual non-disclosure agreements prior to receiving confidential
information from the INSTITUTE. TIS has the right, with prior written permission
from the INSTITUTE, to add individuals to the list of TIS Key Personnel;

 

b.        Provide relevant Mapping Technology to TIS in accordance with the
terms and conditions of this Agreement;

 

c.        Provide TIS Key Personnel with access to the relevant Mapping
Technology, including participation in the INSTITUTE’s testing of relevant
Mapping Technology;

 

d.        Provide sufficient and appropriate training to TIS personnel to enable
TIS to understand the developing Mapping Technology including, but not limited
to:

 

(i)        The INSTITUTE will provide appropriate training, at TIS’s sole cost
and expense, to TIS in the marketing, use and installation of the Mapping
Technology at the INSTITUTE’s Corporate Headquarters;

 

(ii)       At TIS’s option, the INSTITUTE will provide TIS with training on the
INSTITUTE’s standard technical support procedures at TIS’s sole expense;

 

(iii)       The INSTITUTE will provide all other reasonable and necessary
training, support and maintenance to TIS, and TIS shall be responsible for
providing such training, support and maintenance to TIS at TIS’s sole expense.

 

e.        Refrain from developing, marketing, licensing, selling or otherwise
distributing, directly or indirectly (including activities through or in
cooperation with any third party), any language models in the FOU.



 

3

 


--------------------------------------------------------------------------------



 

 

4.2

TIS OBLIGATIONS. During the License Term, TIS agrees to:

 

a.

Make payment to the INSTITUTE, as provided in Section 8.

 

5.

CONFIDENTIALITY.

 

a.        Each party agrees not to disclose any Confidential Information of the
other party and to maintain such Confidential Information in strictest
confidence, to take all reasonable precautions to prevent its unauthorized
dissemination and to refrain from sharing any or all of the information with any
third party for any reason whatsoever except as required by court order, both
during and after the termination of this Agreement. Without limiting the scope
of this duty, each party agrees to limit its internal distribution of the
Confidential Information of the other party only on a “need to know” basis and
solely in connection with the performance of this Agreement, and to take steps
to ensure that the dissemination is so limited.

 

b.        Each party agrees not to use the Confidential Information of the other
party for its own benefit or for the benefit of anyone other than the providing
party, or other than in accordance with the terms and conditions of this
Agreement.

 

c.        All TIS Confidential Information remains the property of TIS and all
the INSTITUTE Confidential Information remains the property of the INSTITUTE,
and other than as expressly provided by this Agreement.

 

d.        Upon written request of the providing party, or upon the expiration or
other termination of this Agreement for any reason whatsoever, the receiving
party agrees to return to the providing party all such provided Confidential
Information, including but not limited to all copies thereof.

 

e.        TIS agrees to limit access to the INSTITUTE Technology, and any
tangible embodiments thereof (including without limitation documentation,
descriptions, notes, memoranda and other materials defining, describing or
containing the INSTITUTE Technology) shall be made available only to those
individuals identified as TIS Key Personnel, and such other employees of TIS
whom the INSTITUTE may have approved in writing and who require access to the
INSTITUTE Technology and such tangible embodiments in connection with TIS’s
activities under the licenses granted herein. Copies of such the INSTITUTE
Technology shall be subject to appropriate physical and electronic protection to
prevent access by unauthorized personnel.

 

f.

The provisions of this Section shall survive the expiration or other termination
of this Agreement.

 

6.

OWNERSHIP, INTELLECTUAL PROPERTY RIGHTS, AND

NON-DISCLOSURE.

 

6.1

INSTITUTE RIGHTS:

 

a.        The INSTITUTE shall retain all rights, title and interest (including
all intellectual property rights) of the Mapping Technology and the INSTITUTE
Documentation, and any copies thereof.

 

b.        TIS shall not alter or remove any copyright, trade secret, patent,
proprietary and/or other legal notices contained on or in copies of the Mapping
Technology and the INSTITUTE Documentation. TIS shall reproduce and include any
the INSTITUTE trademark, copyright, trade secret or proprietary information
notices and other legends on every copy, in whole or in part, of the Mapping
Technology in any form.

 

c.        TIS shall render to the INSTITUTE commercially reasonable assistance
in connection with the INSTITUTE’s enforcement of its rights in and to the
Mapping Technology and the INSTITUTE Documentation, including without limitation
using efforts to prevent TIS’s customers and clients from copying or using the
Mapping Technology and the INSTITUTE Documentation outside the scope of this
Agreement.



 

4

 


--------------------------------------------------------------------------------



 

 

d.        Certain data or portions thereof which may be supplied by the
INSTITUTE relating to the Mapping Technology are confidential and proprietary to
the INSTITUTE and will be so marked. TIS shall abide its obligations under
Section 4.2 as applicable to such data.

 

6.2       TIS RIGHTS: TIS is, and as to the INSTITUTE, shall be, the owner of
all worldwide right, title and interest, including any and all Intellectual
Property Rights, and Derivatives in and to the TIS Confidential Information and
the TIS Rights, and owner of the Project Work Product as to any project for
which TIS retains the services of the INSTITUTE.

 

6.3

MAPPING TECHNOLOGY; OPTION TO PURCHASE.

 

a.        During the License Term, with respect to the Mapping Technology, the
INSTITUTE shall not sell, transfer, encumber or otherwise dispose of any key
technology, license or otherwise transfer the rights to technology key to its
operations, except with the prior written consent of TIS. This provision is not
intended to restrict the INSTITUTE from selling or transferring technology of
the INSTITUTE that is unrelated to the Mapping Technology.

 

b.        TIS is hereby granted an exclusive option to purchase from the
INSTITUTE the Mapping Technology. This option terminates on the first to occur
of (i) June 30, 2012 or (ii) the termination of this Agreement. The purchase
price for the Mapping Technology (the “Technology Purchase Price”) shall be the
lesser of (i) $20 million, or the (ii) then-current market value of the Mapping
Technology as determined by independent appraisers. Notwithstanding the
foregoing, the parties may negotiate in good faith a different purchase price.

 

7.

LICENSE TERM.

 

The license granted under this Agreement commenced on December 15, 2008 and
shall terminate at the expiration of thirty years from such date (the “Initial
License Term”), unless earlier terminated by TIS in accordance with the
provisions of Section 14 below. This Agreement shall automatically renew for
another thirty year period (the “Renewed License Term”), unless terminated by
either party in writing within ninety (90) days before the end of the Initial
License Term or unless sooner terminated in accordance with the provisions of
Section 14 below. The term “License Term” as used in this Agreement refers to
each of the Initial License Term and the Renewed License Term.

 

8.

PAYMENTS.

 

8.1       In connection with and in consideration of this Agreement and license,
the parties have entered into the Services Agreement, pursuant to which the
INSTITUTE shall be entitled to certain payments (the “Project Payments”).
Project Payments shall be defined and agreed by the parties in relation to every
project engaged in by TIS that utilizes the Mapping Technology; provided,
however, that the INSTITUTE shall charge TIS at the rate of no more than 10%
over its cost. The Project Payments shall be defined and payable pursuant to the
service orders to be entered into by TIS and the INSTITUTE with respect to each
project. At a time when the Services Agreement is in effect, the Project
Payments pursuant to this Section 8.1 shall not be duplicative of any services
fees payable by TIS to the INSTITUTE under the Services Agreement, and the
services fees payable by TIS to the INSTITUTE under the Services Agreement
supercedes, and are in lieu of, any payments due under this Section 8.1;
provided, however, that at a time when the Services Agreement is not in effect,
but this Agreement remains in effect, this Section 8.1 shall govern, and in the
event the parties acting in good faith fail to agree upon the applicable Project
Payment with respect to a specific service order, the Project Payment shall be
at the rate of 10% over the INSTITUTE’s cost.

 

9.

INSTITUTE REPRESENTATIONS AND WARRANTIES.

 

The INSTITUTE represents and warrants to TIS, during the License Term and in the
Territory, as follows:

 

a.        OWNERSHIP. The INSTITUTE is the owner, or has the right to enter into
this Agreement on behalf of the owner, of all worldwide right, title and
interest in and to any and all the INSTITUTE Confidential Information and the
INSTITUTE Rights. The INSTITUTE will obtain in writing, prior to delivery to TIS
of any the



 

5

 


--------------------------------------------------------------------------------



 

 

INSTITUTE Confidential Information or the INSTITUTE Rights, any and worldwide
assignments, licenses, permissions, or other consents of all third party
Intellectual Property Rights and/or other third party proprietary rights as are
or shall be necessary to enable the INSTITUTE to fulfill its obligations to TIS
hereunder, and to enable TIS to utilize the INSTITUTE Rights for their intended
purpose. The INSTITUTE shall immediately notify TIS in writing of any
limitations on use required by the proprietor of such third party materials, and
the INSTITUTE shall not agree to any such demands or requirements without the
prior written approval of TIS.

 

b.        NON-INFRINGEMENT. To the best of the INSTITUTE’s knowledge, the
INSTITUTE Rights do not infringe any existing patent, copyright, trademark,
service mark, trade name, trade secret, patent, or other Intellectual Property
Right of any third person, firm, corporation or other entity.

 

c.        NO ENCUMBRANCES. To the best of the INSTITUTE’s knowledge, the
INSTITUTE Rights shall be free and clear of any and all encumbrances and/or
liens of any nature whatsoever, other than those identified by the INSTITUTE
pursuant to this Agreement, and other than non-exclusive licenses granted by the
INSTITUTE to others to use the INSTITUTE Rights.

 

d.        NO CONFLICTS. To the best of the INSTITUTE’s knowledge, the
INSTITUTE’s performance of this Agreement does not conflict with any other
agreement to which the INSTITUTE is bound and, while performing this Agreement,
the INSTITUTE will not knowingly enter into any other agreement in conflict with
this Agreement or which would impair the ability of the INSTITUTE to perform
this Agreement.

 

e.        MAINTENANCE OF MAPPING TECHNOLOGY. The INSTITUTE warrants in the
course of regular business that it will use its best efforts to maintain,
update, and upgrade the Mapping Technology on a continuing and real-time basis
during the License Term to ensure the continued and continuing operation,
operating system compatibility, relevance, and viability of the Mapping
Technology during the License Term, and that it will hire, train, and maintain
sufficient, and sufficiently qualified, programmers and technology
support/maintenance personnel during the License Term. Upon development and
first commercial availability (including beta test) of any new version of
Mapping Technology, the INSTITUTE shall promptly deliver a copy thereof, with
available documentation, to TIS.

 

10.

INDEPENDENT CONTRACTOR.

 

Nothing in this Agreement shall be construed to create a partnership, joint
venture, agency relationship or employment relationship between TIS and the
INSTITUTE. Neither party has the right or authority to assume or to create any
obligation on behalf of the other party.

 

11.

CONFIDENTIAL INFORMATION.

 

Because of the nature of this transaction, the parties may encounter information
that is confidential to one another (“Confidential Information”). Confidential
Information is information that is clearly marked as confidential or
proprietary. Oral information will be treated as Confidential Information if the
disclosing party submits to the other party written notice describing the
Confidential Information within thirty (30) days of its disclosure. Both parties
agree to protect Confidential Information in the same manner as they protect
their own confidential information. Information is not confidential if the: (i)
information is disclosed by a third party without a duty of nondisclosure; (ii)
information is previously in the public domain; (iii) information is in the
other party’s lawful possession prior to disclosure; or (‘v) information is
independently developed by the other party. Both parties agree to keep each
other’s Confidential Information confidential for the duration of this Agreement
and for two (2) years after termination.

 

12.

INDEMNIFICATION.

 

12.1      BY INSTITUTE. The INSTITUTE will defend TIS against a claim that an
TIS Product supplied hereunder infringes a U.S. or foreign patent or copyright,
or other proprietary right of a third party, and the INSTITUTE will indemnify
TIS and hold it harmless from and against any loss, liability and any costs,
expenses and reasonable attorneys’ fees finally awarded. TIS shall prompt notify
the INSTITUTE in writing of the claim, and the INSTITUTE shall have sole control
of the defense and all related settlement negotiations, and TIS shall provide

the INSTITUTE complete information concerning the claim but any failure to
provide prompt notice or information shall not impair TIS’s rights to
indemnification hereunder except to the extent that such failure has materially
prejudiced or materially delayed the INSTITUTE in defense of its claim. The
INSTITUTE shall have the right to assume the defense of any claim against TIS in
connection with such violation or infringement. After notice from the INSTITUTE
to TIS of election to assume the defense thereof, the INSTITUTE will not be
liable to TIS for any legal or other expenses subsequently incurred by TIS in
connection with the defense thereof other than reasonable costs of
investigation, unless incurred at the written request of the INSTITUTE, in which
event such legal or other

 

6

 


--------------------------------------------------------------------------------



 

expenses shall be borne by the INSTITUTE. TIS shall, however, have the right to
participate in the defense and settlement of such claim being defended by the
INSTITUTE through separate counsel at TIS’s expense. TIS shall not be subject to
any liability or restriction under any settlement entered into by the INSTITUTE
without TIS’s prior written approval.

 

a.        The INSTITUTE shall have no obligation to TIS under this Section if
any claimed infringement is based upon: (i) use of any Mapping Technology
delivered hereunder in connection or in combination with equipment, software or
devices not supplied by the INSTITUTE; (ii) TIS’s use of a Mapping Technology in
the practicing of any process or in a manner for which the Mapping Technology
was not designed; or (iii) the INSTITUTE’s compliance with TIS’s designs,
specifications or instructions. TIS shall indemnify and hold the INSTITUTE
harmless from and against any loss, cost or expense suffered or incurred in
connection with any suit, claim or proceeding brought against the INSTITUTE so
far as it is based on a claim that the manufacture or sale of any Mapping
Technology delivered hereunder which has been either (1) modified, altered or
combined with any product, software, or device not supplied by the INSTITUTE or
(2) modified by the INSTITUTE in accordance with TIS’s designs, specifications
or instructions, constitutes such an infringement because of any such
modification, alteration or combination.

 

The foregoing states the INSTITUTE’s entire liability for infringement by the
INSTITUTE Technology furnished under this Agreement

 

b.        EXCEPT AS STATED ABOVE, THE INSTITUTE DISCLAIMS ALL WARRANTIES, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE MAPPING TECHNOLOGY, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE INSTITUTE SHALL IN NO EVENT SHALL THE INSTITUTE BE
LIABLE FOR ANY DAMAGES RESULTING FROM LOSS OF DATA, PROFITS OR USE OF EQUIPMENT,
OR FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE USE OR PERFORMANCE OF THE MAPPING TECHNOLOGY.

 

c.        IT IS ALSO UNDERSTOOD BY BOTH PARTIES TO THIS AGREEMENT THAT THE
MAPPING TECHNOLOGY IS INHERENTLY A STATISTICAL PROCESS; THAT ERRORS ARE INHERENT
IN THE PROCESS OF MAPPING; THAT MAPPING APPLICATIONS AND USAGE MUST BE DESIGNED
TO ALLOW FOR SUCH ERRORS IN THE MAPPING PROCESS. THE INSTITUTE SHALL IN NO EVENT
BE LIABLE FOR ANY DIRECT OR INDIRECT DAMAGES, INCLUDING PERSONAL INJURY,
RESULTING FROM ERRORS IN THE MAPPING PROCESS.

 

12.2      BY TIS. TIS agrees to indemnify and hold harmless the INSTITUTE, its
officers, agents, and employees from and against all liability, loss, cost,
damages, claims or expenses (including reasonable attorneys fees) arising out of
any claims or suits, whatever their nature and however arising, which may be
brought or made against the INSTITUTE by reason or arising from (i) any material
breach this Agreement by TIS or (ii) any allegation of third party intellectual
property right(s) infringement or unfair competition, where such claim or suit
is based upon the combination, operation, modification, or use of the INSTITUTE
Rights, if such claim of infringement would have been avoided but for such
combination, operation, modification, or use. TIS shall have sole control over
the selection of counsel and the defense of any claim or any settlement thereof,
at TIS’s expense. The INSTITUTE shall provide TIS with its reasonable assistance
in the defense of such claim, at the expense of TIS. In no event may TIS enter
into any third party settlement agreements which would in any manner whatsoever
affect the right of, or bind, the INSTITUTE in any manner to said third party,
without the prior written consent of the INSTITUTE.



 

7

 


--------------------------------------------------------------------------------



 

 

12.3      NOTIFICATION. The party seeking indemnification under this Section
shall immediately notify the other party, in writing, of any claim or proceeding
brought against it for which it seeks indemnification hereunder.

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES OF ANY NATURE WHATSOEVER, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

12.4

The provisions of this Section shall survive the expiration or other termination
of this Agreement.

 

13.

LIMITATIONS OF ACTIONS.

 

Neither party shall maintain any action against the other party unless written
notice of any claim alleged to exist is delivered by the other party within
three business days after the event complained of first becomes known, and an
action is commenced within ninety days after such notice.

 

14.

TERMINATION.

 

14.1      Without prejudice to any rights which it may have under this Agreement
or in law, equity, or otherwise:

 

a.        TIS shall have the right to terminate this Agreement at any time
during the License Term by serving at least ten (10) days notice before the
termination becomes effective. The expiration or termination of this Agreement
for any reason shall not give either party the right to claim any compensation,
indemnity or reimbursement whatsoever from the other by reason of such
termination, but termination shall be without prejudice to any rights or
remedies available to, or any obligations or liabilities accrued to, either
party at the effective date of termination.

 

b.        The INSTITUTE shall have the right to terminate this Agreement if TIS
materially defaults in the performance of its payment obligations under this
Agreement or the Services Agreement, and such default is not wholly cured with
ten (10) days of written notice of such default.

 

c.        This Agreement shall terminate automatically and without further
notice to the other party in the event that either party shall make any
unauthorized assignment for the benefit of creditors, file any petition under
the bankruptcy or insolvency laws of any jurisdiction, have or suffer a receiver
or trustee to be appointed for its business or property, or be adjudicated a
bankrupt or an insolvent.

 

d.

The Services Agreement shall survive the termination of this Agreement.

 

14.2      EFFECT OF TERMINATION. Upon expiration or termination of this
Agreement for any reason (including expiration under Section 6.0) other than the
insolvency, bankruptcy, reorganization of the INSTITUTE or its authorized
successors or assigns, or the termination, cessation, or inability or failure to
maintain the Mapping Technology or that portion of the business associated with
the Mapping Technology during the License Term, by the INSTITUTE or its
authorized successors or assigns:

 

a.        TIS shall, within five (5) business days thereof, return or, at the
INSTITUTE’s option, destroy all whole or partial copies of the INSTITUTE Rights
in TIS’s possession, custody or control, and certify to the INSTITUTE in writing
within five (5) business days thereafter that it has complied with the foregoing
obligation;

 

b.        Each party shall return all copies of Confidential Information
disclosed by the other party which remain in its possession or under its
control;

 

c.        Termination shall not affect the rights of TIS Clients to continue to
use the Mapping Technology acquired from TIS in accordance with the terms of
this Agreement;



 

8

 


--------------------------------------------------------------------------------



 

 

d.        Termination shall not affect TIS’s obligation to pay to the INSTITUTE
all amounts due as of the effective date of termination of this Agreement and
shall not affect the INSTITUTE’s obligation to refund to TIS any amounts paid by
TIS attributable to any period of time after the effective date of termination
of this Agreement; and,

 

e.        Except in the case of termination of this Agreement for the default of
TIS pursuant to Section 14.1.b, TIS shall have the continued right to exercise
the rights and licenses granted in Section 2 in connection with the Mapping
Technology as in existence as of the date of expiration or termination (and any
subsequent improvements or Derivatives thereof), by TIS after such expiration or
termination, and provided that TIS’s rights under Section 2.a shall no longer be
exclusive.

 

14.3      EFFECT OF TERMINATION FOR INSTITUTE INSOLVENCY, ETC. In addition to
requirements and dispositions set forth in preceding Section 14.2, upon
termination of this Agreement for the (i) insolvency, bankruptcy, reorganization
of the INSTITUTE or its authorized successors or assigns, (ii) insolvency,
bankruptcy, reorganization of the INSTITUTE or its authorized successors or
assigns, including the transfer (by cash, credit, or stock purchase) of all or a
majority of either the INSTITUTE’s total assets or that portion of the
INSTITUTE’s business attributable to the Mapping Technology to a third party, or
(iii) the termination, cessation, or inability or failure to maintain the
Mapping Technology or that portion of the business associated with the Mapping
Technology, during the Term of the Agreement, by the INSTITUTE or its authorized
successors or assigns, then all of the rights granted by the INSTITUTE to TIS
hereunder shall immediately and automatically convert into worldwide, fully paid
up, fully transferable, perpetual licenses (a)exclusive in the Exclusive FOU and
(b) Non-Exclusive in the Non-Exclusive FOU.

 

15.

ASSIGNMENT.

 

15.1      Either party may assign its rights, duties and/or obligations under
this Agreement in connection with the transfer (by merger or by sale of assets
or stock) of all or a majority of either its total assets or that portion of its
business attributable to the Mapping Technology (in the case of the INSTITUTE)
or the TIS Services (in the case of TIS) to a third party, provided that any
such assignment is made expressly subject to the terms and conditions of this
Agreement, and the assignee agrees in writing to be bound by the terms and
conditions hereof. TIS may sublicense such portion of its license or other
rights hereunder to any affiliate of TIS for any good business reason.

 

15.2      Except as otherwise provided by this Agreement, neither party may
assign its rights, duties and obligations under this Agreement, without the
prior written consent of the other party, and further provided that any such
assignment is made expressly subject to the terms and conditions of this
Agreement, and the assignee agrees in writing to be bound by the terms and
conditions hereof.

 

16.

NO PARTNERSHIP.

 

This Agreement does not constitute and shall not be construed as constituting a
partnership or joint venture between TIS and the INSTITUTE. Neither party shall
have any right to obligate or bind the other party in any manner whatsoever, and
noting herein contained shall give, or is intended to give, any rights of any
kind to any third persons.

 

Any commitment made by TIS to its customers with respect to quantities,
delivery, modifications, interfacing capability, suitability of software, or
suitability in specific applications will be TIS’s sole responsibility. TIS has
no authority to modify the warranties contained in this Agreement or to make any
other commitment on behalf of the INSTITUTE, and TIS will indemnify and defend
the INSTITUTE from any liability, suit or proceeding for any such modified
warranty or other commitment by TIS.

 

TIS has the right to determine its own resale prices, and no the INSTITUTE
representative will require that any particular price be charged by TIS or grant
or withhold any treatment to TIS based on TIS’s pricing policies. TIS agrees
that it will promptly report directly to the INSTITUTE officer any effort by the
INSTITUTE personnel to interfere with its pricing policies.



 

9

 


--------------------------------------------------------------------------------



 

 

17.

NOTISES.

 

All notices required under this Agreement will be in writing, will reference
this Agreement, and will be deemed given: (i) when delivered personally; (ii)
when sent by confirmed electronic mail or facsimile; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) day after deposit with a commercial overnight
carrier for one day overnight service, with written verification of receipt. All
communications will be sent to the names and addresses set forth beneath the
signature of each party to this Agreement.

 

If to TIS:

Attn.: Dmitry Vilbaum, Chief Executive Officer

Terra Insight Services, Inc.

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 212-808-4155

 

With a copy (which shall not constitute notice) to:

Dan Brecher, Esq.

Law Offices of Dan Brecher

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 212-808-4155

 

If to the INSTITUTE:

THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH

c/o Ivan Railyan

8-27 M. Ulyanovoi Street

Moscow, Russia

Fax: +7 095 9565261

 

Such notice shall be deemed given when actually received. Any party may change
the address for notices by service of notice to the other as herein provided.

 

18.

ENTIRE AGREEMENT.

 

This Agreement, together with the Services Agreement, represent the entire
agreement between the parties concerning the subject matter hereof, and
supersede any previous contemporaneous oral or written agreements, commitments,
representations or communications regarding the subject matter of this
Agreement. The failure of either party to require performance of any provision
of this Agreement shall not be, construed as a waiver of its rights to insist on
performance of that same provision, or any other provision, at some other time.
The waiver by either party of any right created by this Agreement in one or more
instances shall not be construed as a further continuing waiver of such right or
any other right created by this Agreement.

 

19.

WAIVER, AMENDMENT, OR MODIFICATION.

 

Any waiver, amendment or modification of this Agreement shall not be effective
unless made in writing and signed by both parties. No failure or delay by either
party in exercising any right, power or remedy with respect to any of its rights
hereunder shall operate as a waiver thereof in the future.

 

20.

SEVERABILITY.

 

If any provision of this Agreement is declared void, or otherwise unenforceable,
that provision shall be deemed to have been severed from this Agreement, which
shall otherwise remain in full force and effect.

 

21.

COUNTERPARTS.



 

10

 


--------------------------------------------------------------------------------



 

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

22.

FORCE MAJEURE.

 

Neither party will be deemed in default or breach of this Agreement to the
extent that performance of its obligations or attempts to cure any breach are
delayed or prevented by reason of any act of God, fire, natural disaster,
accident, act of government, or an act that is beyond the reasonable control of
either party, provided that such party gives the other party written notice
thereof promptly and, in any event, within fifteen (15) days of discovery
thereof and uses its best efforts to continue to so perform or cure. In the
event of such a Force Majeure, the time for performance or cure will be extended
for a period equal to the duration of the Force Majeure.

 

23.

GOVERNING LAW.

 

The laws of the State of New York, without giving effect to its conflicts of law
principles, govern all matters arising out of or relating to this Agreement and
all of the transactions it contemplates, including, without limitation, its
validity, interpretation, construction, performance, and enforcement. The
parties expressly agree to jurisdiction of the state and federal courts located
in the City, County and State of New York. The parties irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement, and consent
to the service of process in any such action or legal proceeding by means of
certified mail, return receipt requested, or overnight courier, in care of the
address set forth herein or such other address as provided for in accordance
with this Agreement. The parties expressly agree to waive rights to a jury
trial.

 

24.

1NJUNCTION.

 

The parties recognize and acknowledge that a breach by one party of any of its
covenants, agreements or undertakings hereunder with respect to the Confidential
Information or Intellectual Property Rights of the other party will cause the
non-breaching party irreparable damage, which cannot be readily remedied in
monetary damages in an action at law. In the event of any default or breach by
one party which could result in irreparable harm to the non-breaching party, or
cause some loss or dilution of the good will, reputation or business of the
non-breaching party, the non-breaching party shall be entitled to an immediate
injunction in addition to any other remedies available, to stop or prevent such
irreparable harm, loss or dilution.

 

[signature page follows]

 



 

11

 


--------------------------------------------------------------------------------



 

 

AGREED TO AND ENTERED INTO BY AND BETWEEN THE PARTIES AS OF THE

EFFECTIVE DATE SET FORTH ABOVE.

 

 

TERRA INSIGHT SERVICES, INC.

 

 

 

By:         /s/ Dmitry Vilbaum  

Dmitry Vilbaum

Chief Executive Officer

THE INSTITUTE OF GEOINFORMATIONAL

ANALYSIS OF THE EARTH

 

 

By:         /s/ Ivan Railyan  

Ivan Railyan

Authorized Signatory

 

 

 

12

 

 

 